Citation Nr: 0403014	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  98-17897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for esophageal cancer.

3.  Entitlement to service connection for larynx cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
PTSD, esophageal cancer, and larynx cancer.  The veteran 
testified at an RO hearing in January 2000.  

The present Board decision addresses the issue of service 
connection for PTSD.  The remand at the end of the decision 
addresses the issues of service connection for esophageal 
cancer and larynx cancer.


FINDINGS OF FACT

During service the veteran engaged in combat with the enemy, 
and he currently has an acceptable medical diagnosis of PTSD 
related to a combat stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior unappealed RO decisions denied 
service connection for PTSD, but the claim has since been 
reopened with new and material evidence, and thus the claim 
has been reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  As to the reopened claim for service connection for 
PTSD, there has been adequate VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board notes that the 
veteran has requested a Board hearing on all three issues on 
appeal.  However, no Board hearing is necessary on the claim 
for service connection for PTSD, as the Board is able to give 
an immediate and full grant of the benefit.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence shows the veteran served on active duty in the 
Army from August 1965 to August 1967.  This included service 
in Vietnam, during which time he saw combat action as an 
infantryman.  Among his decorations were the Purple Heart 
Medal and Combat Infantryman Badge.  He received multiple 
wounds in combat, and he is now service-connected for 
residuals of shell fragment wounds of the chest wall, pleural 
cavity, and right arm.  In short, the veteran is a combat 
veteran and his claimed stressors from combat are found to be 
proven.

Service connection for PTSD also requires an acceptable 
medical diagnosis of the disorder and medical evidence 
linking the condition to a service stressor.  Service medical 
records do not show a psychiatric disorder.  However, post-
service medical records show variously diagnosed psychiatric 
conditions since shortly after service.  For example, a July 
1968 VA examination, within the year after service, noted a 
diagnosis of an anxiety disorder.  Later medical records over 
the years have noted such diagnoses as anxiety, dysthymic 
disorder, major depression "with PTSD features," rule out 
PTSD, alcohol dependence, and a personality disorder.  

More recent medical records include a May 1999 private 
psychiatric evaluation by Eli S. Rojas Davis, M.D.  This 
doctor noted the veteran experience traumatic events while 
serving in Vietnam.  After reviewing the history and 
performing a mental status evaluation, this doctor diagnosed 
PTSD (along with anxiety disorder with depressive features, 
alcohol abuse in remission, and a personality disorder).  In 
June 1999, the veteran was given a VA psychiatric 
examination.  The VA examination diagnoses were alcohol 
abuse, depressive disorder, and a personality disorder.  The 
VA examiner did not diagnose PTSD.  Although the VA 
examination report states that the doctor reviewed the claims 
folder, the doctor apparently failed to take into account the 
complete history.  The VA examination states that there was 
no evidence of a particular stressor in the case of this 
veteran.  Yet the combat veteran, who has service-connected 
residuals of shell fragment wounds, obviously experienced a 
service stressor.  The statement to the contrary by the VA 
examiner diminishes the probative value of the assessment of 
no PTSD.

The latest private and VA medical evidence is in conflict as 
to whether or not the veteran has a current diagnosis of 
PTSD.  Given weaknesses in the VA examination, and 
considering the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board accepts the private doctor's assessment 
that the veteran does have a current diagnosis of PTSD 
related to combat stressors. 

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated 
service stressor.  All elements for service connection for 
PTSD are established.  The Board concludes that PTSD was 
incurred in service, warranting service connection.  


ORDER

Service connection for PTSD is granted.


REMAND

The remaining issues on appeal are service connection for 
esophageal cancer and larynx cancer.  In a November 1998 
substantive appeal, in response to a statement of the case on 
these issues, the veteran checked a box to indicate he wanted 
a Board hearing at the RO (i.e., Travel Board hearing).  Some 
later statements from him are conflicting as to whether he 
wants a Travel Board hearing.  However, in the statement most 
recently received by the Board in January 2004, the veteran 
indicated he wants a Travel Board hearing.  Thus the case 
will be returned to the RO to arrange a Travel Board hearing 
on the remaining appellate issues.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, these issues are remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
remaining appellate issues of service 
connection for esophageal cancer and 
larynx cancer.  After the Travel Board 
hearing is conducted, the RO should 
return the case to the Board in 
Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



